Mr. Chief Justice Shepard
delivered tbe opinion of tbe Court:
This case was argued and submitted with No. 2451 (United States v. Von Jenny, ante, 377).
It appears that Alice Allen, alias Redd, was under indictment in- tbe supreme court of tbe District at tbe October term, 1908, for grand larceny, and entered into a recognizance in tbe sum of $200 with William J. Howard, as surety, in tbe usual form, for ber appearance. On December 1Y, 1908, tbe principal cognizor baying failed to appear, judgment was entered forfeiting tbe recognizance; and a bench warrant was issued for ber arrest. She was arrested in tbe city of Philadelphia, and, after -extradition proceedings duly bad, was delivered to tbe marshal ■of tbe District, who held ber in custody. January 13, 1909, she was produced in court, pleaded guilty to petit larceny, and was sentenced.
On April 26, 1912, tbe surety, Howard, moved tbe court “to satisfy of record tbe forfeiture.”
There was no allegation in the motion of any ground of relief; nor was there an affidavit.of facts accompanying tbe same.
*385The supreme court of the District has three terms each year, and this motion was made more than three years after the forfeiture of the recognizance.
June 28, 1912, an order was entered granting the motion and setting aside the forfeiture, from which the United States have appealed.
The facts disclosed by the record bring the case within the decision in No. 2451, and for the reasons given in the opinion delivered therein, the judgment is reversed. Reversed.